UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JEANNETTE FRETT, )
)
Plaintiff, )
)
v. ) Civil Case No. 13-551 RJLE
) F L D
HOWARD UNIVERSITY, )
) FEB 08 2015
D°f"“da“t' ) seem u.s. c)asrra¢z& Bankrupicy
:mmé mr me mistrial m columbia
MEMORANDUM OPINION

February g , 2016 [#44]

Jeannette Frett ("plaintiff") brings this suit against Howard University
("defendant" or "Howard"), alleging employment discrimination, unlawful retaliation,
and hostile work environment in violation of Title VlI of the Civil Rights Act, 42 U.S.C.
§ 2000e ("Title Vll") and the District of Columbia Human Rights Act, D.C. Code § 2-
l402.ll ("DCHRA").‘ See Compl. [Dkt. #l]. Currently before the Court is defendant’s
motion for summary judgment [Dkt. #44] ("Def.’s Mot."). Upon consideration of the
pleadings, relevant law, and the entire record herein, defendant’s motion is GRANTED.

BACKGROUND
Plaintiff, an African-American woman, was employed by Howard University from

September 2010 until she was terminated on April 2, 20l2. Def.’s Statement of Material

Undisputed Facts 11 9, 164 [Dkt. #44-2] ("Def.’s SOMF"). Plaintiff has more than

1 Plaintiff’ s complaint initially included allegations of violations of the Federal Equal Pay Act, 29 U.S.C. §
206(d)(l ), but she expressly abandoned those claims in her opposition to defendant’s motion for summary
judgment Pl.’s Mem. of P. & A. in Opp’n to Def.’s Mot. for Summ. J. 2 n.l [Dkt. #50].

twenty years of experience in human resources and, although initially hired as a
consultant, she transitioned into a newly created permanent position_Senior Director,
Chief Talent Officer in the Office of Talent Management_in January 201 l. Def.’s
SOMF 111 6, 9, 18, 20. At that time, Howard also moved two other consultants, Valeria
Stokes and Michael McFadden, into newly created Senior Director positions in the Office
of Human Resources. Def.’s SOMF 111 16-18. All three Senior Directors reported
directly to Howard’s Chief Human Resources Offlcer and Executive Vice President,
James Jones ("Jones"). Def.’s SOMF 111 17-18. Under the terms of her contract, plaintiff
was paid approximately $150,000 annually and had the "opportunity" to receive a
performance bonus of up to ten percent of her annual salary in her first year upon
successful completion of certain objectives and a one-time performance bonus of up to
twenty percent of her annual salary. Def.’s SOMF W 25, 26, 28. Nevertheless, plaintiff
contends that she was entitled to these bonuses per an agreement with Jones. Pl.’s
Statement of Genuine Issues of Material Fact jl 25 [Dkt. #50-1] ("Pl.’s SOMF").

On June 20, 2011, plaintiff submitted her first internal Equal Employment
Opportunity ("EEO") complaint to J ones and Antwan Lofton ("Lofton"), Howard’s
Director of Equal Employment Opportunity and Diversity. Def.’s SOMF 1[ 48. She
described what she believed to be a "hostile and harassing work environment" due to
Jones’s conduct, which included criticizing her in a public email, responding in a forceful
tone when plaintiff asked that she be informed about decisions that affect her area of

responsibility, refusing to assign additional resources to plaintiff until she provided

2

responsibilities supports no such inference lndeed, that Howard employed a lower-cost
option to continue some of plaintiff’ s work actually reinforces the point that budget
concerns drove Howard’s decision. Plaintiff`s next attempt to discredit Howard’s
asserted, non-discriminatory reason is her contention that, "[i]t is clear that Mr. Jones had
improper inotivations for his RIF decision, as he was the target of the investigation into
l\/ls. Frett’s internal coinplaint." Pl.’s Opp’n 13. Such conclusory statements of personal
opinion and speculation alone are, of course, insufficient to support any reasonable
inference of suspect motivation on the part ofHoward. See Parc/o-Krone)nann v.
Donovan, 601 F.3d 599, 611 (D.C. Cir. Z()l()); Brown v. Broa'y, 199 F.3d 446, 458-59
(D.C. Cir. 1999).4 Notably absent from plaintiffs arguments regarding pretext is any
evidence that she was actually more qualified than McFadden to be the senior director
kept in the Office of Human Resources. Accordingly, once again heading our Circuit’s
warning to avoid "serv[ing] as a super-personnel department," l find that plaintiffs
termination was a direct consequence of an entirely legitimate business decision and that
plaintiff offers no evidence from which a reasonable jury could conclude otherwise.
Thus, plaintiffs retaliation claim must fail.

B. Hostile Work Environment Claim

Plaintiff next claims that she was subjected to a hostile work environment because

of her gender and skin color. To prevail on this claim, plaintiff must demonstrate that she

4 Elsewhere plaintiff notes that she was terminated the day she returned from paid administrative leave.
But "positive evidence beyond mere proximity is required to defeat the presumption that the proffered

explanations are genuine." Woodruj’v. Peters, 482 F.3d 521, 530 (D.C. Cir. 2007).

ll

faced "discriminatory intimidation, ridicule, and insult" that was "sufficiently severe or
pervasive to alter the conditions of [her] employment and create an abusive working
environment." Ayissi-Etoh v. Fannie Mae, 7l2 F.Sd 572, 577 (D.C. Cir. 2013) (quoting
Harrz's v. Forklzft Systems, Inc., 510 U.S. l7, 21 (1993)). To determine whether plaintiff
was subjected to a hostile work environment, the Court "looks to the totality of the
circumstances, including the frequency of the discriminatory conduct, its severity, its
offensiveness, and whether it interferes with an employee’s work performance." Baloch,
550 F.3d at l20l. Indeed, the Supreme Court has emphasized that the "standards for
judging hostility are sufficiently demanding to ensure that Title VII does not become a
‘general civility code."’ Faragher v. Cz'ly of Boca Raton, 524 U.S. 775, 788 (1998).

To support her hostile-work-environment claim, plaintiff alleges that (l) Jones
used and explained the racially-charged term "HNIC" at a team meeting, (2) J ones joined
in a sexual joke during a team meeting, (3) due to her proximate location to Jones’s
office, plaintiff was exposed "on a constant and regular basis to his discriminatory
intimidation and ridicule," (4) J ones attempted to restructure plaintiff s department
without her input, (5) plaintiffs office was moved in her absence and she was not
provided new furniture, and (6) Jones denied plaintiff the thirty percent performance-
based bonus allowed for in her contract. Pl.’s Opp’n l5-l6.

Putting to the side plaintiffs unspecified, and unsupported, assertion that she faced
constant "discriminatory intimidation and ridicule," Pl.’s Opp’n l5, plaintiff merely

alleges a smattering of isolated offenses over the course of her employment. These

l2

isolated incidents simply cannot support a hostile-work-environment claim. See Carter v.

Greenspan, 304 F. Supp. 2d 13, 24 (D.D.C. 2004) ("[T]o sustain a . . . harassment claim,
the alleged incidents must be more than episodic; they must be sufficiently continuous
and concerted in order to be deemed pervasive." (intemal quotation marks omitted)). In
rare cases, a single instance of discrimination directed at an employee may be so extreme
as to support a hostile-work-environment claim. See Faragher, 524 U.S. at 788
("[l]solated incidents (unless extremely serious) will not amount to discriminatory

373

changes in the ‘terms and conditions of employment. ); compare Byrd v. Vz`lsack, 931 F.
Supp. 2d 27, 46 (D.D.C. 2013) (fmding use of the term "HNIC" in employee’s presence
insufficient to sustain a hostile-work-environment claim); with Ayissz`-Etoh, 712 F.3d at
577 (reversing summary judgment because a reasonable jury could find hostile work
environment where, inter alia, plaintiff s boss directed a deeply offensive racial epithet at
plaintiff). Plaintiff argues that this is one of those rare situations because of Jones’s use
of the racially-charged term "HNIC" in her presence. Pl.’s Opp’n 15 . While this epithet
is undoubtedly offensive, l cannot conclude that its singular use in plaintiff s presence
sufficiently affected the conditions of her employment to implicate Title VII. See Byra’,
931 F. Supp. 2d at 46 ("[T]he ‘mere utterance of an . . . epithet which engenders
offensive feelings in an employee does not sufficiently affect the conditions of

employment to implicate Title VII."’ (quoting Harris, 510 U.S. at 21)); see also Deloatch

v. Harris Teeter, Inc., 797 F. Supp. 2d 48, 62-63 (D.D.C. 2011) (fmding plaintiffs

13

allegations that manager directed the tenn "nigger" towards him on one occasion and
overheard it used on another insufficient to sustain hostile-work-environment claim).

C. Discriminati0n Claim

In her complaint, plaintiff makes claims of skin color and gender discrimination.
However, in her opposition to defendant’s motion for summary judgment, plaintiff
appears to have abandoned her claim of gender discrimination and only nominally
defends her skin color discrimination claim. See Pl.’s Gpp’n l6-l7. Rather than
addressing defendant’s arguments in favor of summary judgment on her discrimination
claims, plaintiff merely re-states her own, unsubstantiated observations and conclusions.
101 Therefore, the Court will grant summary judgment for the defendant as to these
discrimination claims as well. See Anderson, 477 U.S. at 248 (stating the party opposing
summary judgment "may not rest upon the mere allegations or denials of his pleading, but
. . . must set forth specific facts showing that there is a genuine issue for trial").
CONCLUSION

F or the foregoing reasons, the defendant’s Motion for Summary Judgment is

GRANTED. An appropriate order shall accompany this Memorandum Opinion.

 

14

metrics to support the request, and micro-managing her decisions. Def.’s Mot. Ex. l2
[Dkt #44-14]. Plaintiff also alleged gender discrimination based on her belief that J ones
was dismissive and condescending towards her and that she should be compensated at a
rate higher than her contracted salary. Ia’. After a June 28, 20ll meeting between
plaintiff, Jones, and Lofton, plaintiff requested that her complaint be handled as an
Employee Relations matter instead of an EEO matter and retracted her complaint. Def.’s
S()MF 111 68-70; Pl.’s SOMF m 67-68. Plaintiff maintains that she decided to retract her
EEO complaint under duress because both the General Counsel’s office and Jones told
her that pursuing her complaint would be detrimental to her career. Pl.’s SOMF 11 69.

J ones denies these allegations. Def.’s SOMF 11 7l.

By email to Lofton dated November 14, 201 l, plaintiff reinstated her EEO
complaint because in her view "the situation had worsened." Def.’s SOMF 1 l02.
Lofton acknowledged receipt of her complaint and requested that plaintiff submit by
December 8, 2011 an updated complaint that would reflect the expansion of her claims.
Def.’s SOMF 11 l06. On December 8, plaintiff sent an email to Lofton requesting
administrative leave with pay, effective immediately, because the "trauma" she was faced
at work was having an "an adverse impact on [her] physical and mental health." Def.’s
Mot. Ex. 29 [Dkt. #44-31]. This request was not approved, but plaintiff used her accrued
sick leave to take off the following week. Def.’s SOMF TH[ 108-09. During that week,
Jones re-assigned plaintiff s responsibilities to Eric Malloy. Def.’s SOMF ‘1] l 13.

On December l4, 201 l, plaintiff submitted her revised complaint which alleged

3

discrimination based on gender, race, and color, hostile work environment, and
retaliation. Def.’s SOMF w ll9-20. Plaintiff’ s discrimination claims were based on her
perception that J ones preferred light-skinned people and men, and that this favoritism
affected his treatment of and interactions with plaintiff, a dark-skinned black female;
including that he inadequately compensated her, disagreed with her assessment of Kym
Wilson ("Wilson"), a light-skinned black woman, and denied her requests for resources to
do her job. Def.’s Mot. EX. 21 [Dkt. #44-23]. To support her claim of a hostile work
environment, plaintiff described, inter alia, Jones’s micro-management of her work, his
use of the term "HNIC"_which is an abbreviation for "head nigger in charge"_, other
interactions that plaintiff interpreted as threatening, and Jones’s participation in a sexual
joke. Ia'. Plaintiff’s claims of retaliation rested on her conclusion that J ones directed
Wilson to "coach" plaintiff on her interactions with Jones, her relocation to a dirty office,
the refusal to increase her salary, the assignment of her duties to someone else during her

sick leave, and Jones’s refusal to speak favorably about plaintiff at the same time he

highlighted the work of a male employee. Ia'.

()n December l5, 201 l, Lofton confirmed receipt of plaintiffs revised complaint
and advised plaintiff that she was being placed on administrative leave with pay pending
the investigation and resolution of her complaint. Def.’s SOMF 111 129-30. Although
plaintiff objected to this decision, Lofton explained that in light of plaintiff s earlier
request for administrative leave, Howard believed this to be the best recourse. Def.’s

SOMF W 131-32. Lofton testified that he was aware of other situations in which a

4

claimant was put on administrative leave and not the accused. Def.’s Mot. Ex. 13 at
130: l6-l3 l :6 [Dkt. #45-1 l]. Af`ter conducting an investigation into plaintiffs complaint,
Howard concluded that there were insufficient facts to support plaintiffs allegations.
Def.’s SOMF 1]1[ 136-37; Pl.’s SOMF 1]1]136-37.
On April 2, 2012, plaintiff returned to worl477 U.S. 3 17, 323 (l986). Once the moving party has met its burden, the nonmovant
must set forth specific facts showing that there is a genuine issue for trial. See z`a’. at 323-
24. In evaluating a motion for summary judgment, the Court must view the facts in the
light most favorable to the nonmovant, giving it the benefit of all justifiable inferences
derived from the evidence in the record. Ana’erson v. Liberly Lobby, Inc., 477 U.S. 242,
255 (1986). The nonmovant’s opposition, however, may not rest upon the mere
allegations or denials of the pleadings, but must be supported by affidavits or other
competent evidence. Celotex, 477 U.S. at 324. Thus, by pointing to the absence of
evidence sufficient to establish the existence of an element essential to the nonmovant’s
case, a moving party may succeed on summary judgment, Id. at 325.
ANALYSIS

Defendant moves for summary judgment arguing that plaintiff has failed to
establish facts that support her claims for unlawful retaliation, hostile work environment,
or discrimination. See generally Def.’s Mem. of P. & A. in Supp. of Mot. for Summ. J.
[Dkt. #44-1] ("Def.’s Mem.") I agree.
A. Unlawful Retaliation Claim

Title VII prohibits employers from retaliating against an employee because she

"has opposed any practice made an unlawful employment practice by [Title VII], or

6

because [s]he has made a charge, testified, assisted, or participated in any manner in an
investigation, proceeding, or hearing under [Title VII]." 42 U.S.C. § 2000e-3(a).
Although retaliation claims are generally analyzed under the familiar three-step
framework of McDonnell Douglas Corporation v. Green, 41 l U.S. 792 (1973), at the
summary judgment stage, if the employee has suffered an adverse employment action and
if the employer has asserted a legitimate, nondiscriminatory reason for the action, the
Court proceeds to the question of discrimination vel non. See jones v. Bernanke, 557
F.3d 670, 678 (D.C. Cir. 2009) (applying this approach to retaliation claims); Brady v.
Ojj”zce ofSergeant at Arms, 520 F.3d 490, 494 (D.C. Cir. 2008). In so doing, the only
question before the Court is whether the employee has put forth sufficient evidence for a
reasonable jury to conclude that the employer’s proffered explanation for the adverse
employment action is mere pretext and the employer intentionally discriminated against
the employee. Braa'y, 520 F.3d at 493-94; see also Jones, 557 F.3d at 678. Summary
judgment must be granted for the defendant if the plaintiff fails to "produce sufficient
evidence that would discredit [the employer’s proffered explanation] and show that the
actions were retaliatory." Baloch v. Kempthorne, 550 F.3d 1191, 1200 (D.C. Cir. 2008).
Here, plaintiffs retaliation claim fails because no reasonable factfinder could infer

from the record that plaintiffs EEO activity was the reason for a materially adverse
employment action against her. To be sure, among plaintiff s myriad complaints are two

employment decisions that could constitute "materially adverse" employment actions: her

placement on administrative leavez and her termination.3 For each of these decisions,
however, defendant has articulated a legitimate, non-retaliatory basis. Accordingly, I
evaluate plaintiff s evidence that these explanations are merely pretext.

Regarding plaintiffs placement on paid administrative leave, defendant explains
that the Howard University EE() Office, in consultation with Howard University’s ()ffice
of General counsel, determined that placing plaintiff on leave was an appropriate interim
remedial measure under Howard’s policies and in light of plaintiffs indication that she
desired to be placed on administrative leave. Def.’s Mem. l9. lndeed, the record shows
that on December 8, 20l l, the day plaintiff s revised EEO complaint was due, she
requested "administrative leave with pay, effective immediately" citing the "adverse
impact" the situation was having on her physical and mental health. Def.’s SOMF 11 107.
Although Howard initially denied this request, Def.’s SOMF 1 108, upon receipt of

plaintiffs revised EEO complaint on December 14, 201 l, plaintiff was placed on paid

2 Many courts have concluded that placement on administrative leave with pay is not an adverse action for
purposes of Title VII. See, e.g., Hunter v. Dist. ofColumbia, 905 F. Supp. 2d 364, 374 (D.D.C. 20l2)

ajj"’d sub nom. Hunter v. Dist. ofColumbia Gov’t, No. 13-7003, 2013 WL 56l0262 (D.C. Cir. Sept. 27,
2013) (holding a ten-day period of paid administrative leave that did not result in disciplinary action being
taken was not actionable adverse action); Walker v. Johnson, 501 F. Supp. 2d l56, 172 (D.D.C. 2007)
(forcing an employee to take ten hours of paid administrative leave was not adverse employment action). I
need not address this issue here because defendant has proffered an unrebutted, non-discriminatory reason
for placing plaintiff on paid administrative leave.

3 Most of plaintiffs alleged "retaliatory acts"-for example, her relocation to a dirty office and the
assignment of her duties to someone else during her sick leave_did not result in the type of objectively
tangible harm that makes them actionable under Title VII. See Burlz`ngton N. & Santa Fe R.R. C0. v.
While, 548 U.S. 53, 67 (2006) (noting that the anti-retaliation provision of Title VII does not protect an
individual from any and "all retaliation, but from retaliation that produces an injury or harm"); Forkkio v.
Powell, 306 F.3d l l27, l 130-31 (D.C. Cir. 2002) (fmding that purely subjective harms-for example,
dissatisfaction with a reassignment, public humiliation, and loss of reputation-are not adverse actions, but
that "an employee suffers an adverse employment action if he experiences materially adverse consequences
affecting the terms, conditions, or privileges of employment or future employment opportunities such that a
reasonable trier of fact could find objectively tangible harm").

8

administrative leave, Def.’s SOMF 111 129-30. Although plaintiff objected to this
decision at the time as "punitive and retaliatory," Def.’s SOMF 1] 131, defendant is quite
right that this type of action is contemplated by Howard’s policies. Specifically, the
Policy and Procedure on Equal Opportunity in Employment and Education Programs and
Activities ("EEO Policy") specifically states that during the pendency of an investigation
into an employee’s complaint, "interim remedial measures . . . may involve either the
complainant or the accused . . . and ma[y] include . . . mandatory administrative leave
with pay." Def.’s Mem. 19-20. Moreover, Lofton testified that defendant has previously
placed complainants on administrative leave. Def.’s Mot. Ex. 13 at 130:16-131:6.
Against this proffered legitimate, non-discriminatory explanation for putting
plaintiff on administrative leave, plaintiff offers no evidence of pretext, much less facts
demonstrating that the real reason for her mandatory leave was retaliation. Rather,
plaintiff asserts, without support, that Howard’s express policy notwithstanding,
administrative leave with pay has historically only been used for employees suspected of
wrongdoing, Pl.’s Opp’n 5, and cites to one instance in which a male employee was
reassigned after submitting a complaint, rather than being put on leave, Pl.’s Opp’n 4.
Plaintiff, however, does not present any evidence to undermine Lofton’s testimony
regarding the broader use of administrative leave. lndeed, plaintiff ultimately argues that,
given her objection to administrative leave, Howard should have chosen a different
course~namely, it should have placed J ones on leave or reassigned her to another

department Pl.’s Opp’n l0. But this Court is not "a super-personnel department that

9

reexamines an entity’s business decisions." Holcomb v. Powell, 433 F.3d 889, 897 (D.C.
Cir. 2()06) (internal quotation marks omitted). Without more, Howard`s decision to place
plaintiff on paid administrative leave does not support a claim of retaliation.

With respect to plaintiff s termination, defendant explains that plaintiff was
terminated as part of Howard’s ongoing Reduction in Force ("RIF") and, in particular, to
alleviate budgetary concerns in the Office of Human Resources. See Def.’s Mem. 23-25.
lt is undisputed that since 2011, Howard has terminated over 450 employees as part of an
ongoing RIF designed to ensure its continued financial security and efficiency. Def.’s
S()l\/IF W 138, l40, 167. l\/loreover, it is undisputed that in December 201], Jones was
advised that the Office of Human Resources was over-budget. Def.’s SOMF 1[ 147 .
According to defendant, Jones determined that part of the reason his office was over
budget was that it was top heavy-employing three senior directors. Def`.’s SOl\/lF Tl‘l|
155-56. l ones concludcd, therefore, that the way to bring the office within its allotted
budget was to terminate two of these three employees. See Def.’s SOMF ‘lll56. As
between plaintiff, Stokes, and McFadden, J ones decided that l\/[cFadden’s skills and
competencies made him the best candidate to retain. Def.’s SGMF M 157-6l.

To rebut this legitimate business reason for her termination, plaintiff first points
out that defendant immediately hired contractors to perform some of her responsibilities,
calling this "classic evidence of pretext." Pl.’s ()pp’n 13. While a court may find a claim
of pretext to be supported when an einployee’s position was not actually eliminated but

merely filled by someone else, hiring a contractor to perform "some" ofplaintiff’s

10